Per Curiam.

The plaintiff in error, ’duly licensed to practice medicine in this state, was charged before the State Board of Medical Examiners with the publication of advertisements relative to the cure of diseases of the sexual organs.
Upon a hearing before the board his license to practice medicine was revoked.
Petition for a writ of certiorari was denied by the County Court and the case is before us for review.
The questions in this case are precisely as in the case of Chenoweth v. State Board of Medical Examiners, 141 Pac. 132, and upon the authority of that case the judgment is reversed.